 

Exhibit 10.1



 

AMENDMENT 3 TO ACQUISITION AGREEMENT

 

This Amendment 3 to Acquisition Agreement (this “Amendment”), dated February 17,
2016 is entered into by and among China United Insurance Service, Inc., a
company with limited liability incorporated under the laws of Delaware (“CUIS”)
and the selling shareholders of Action Holdings Financial Limited (“AHFL”) as
listed in Schedule I of this Amendment (the “Selling Shareholders”) .

 

CUIS and the Selling Shareholders are collectively referred to as the “Parties”
and each a “Party” under this Amendment.

 

WHEREAS, the Parties entered into the Acquisition Agreement on August 24, 2012
(the “Agreement”), pursuant to which CUIS acquired any and all issued and
outstanding shares of AHFL and became the sole shareholder of AHFL.

 

WHEREAS, the Selling Shareholders consist of key employees and staffs of the
primary operating entity of CUIS, which continuously contributes more than 90%
of the revenues and all of the profits of CUIS. It is expected by the Selling
Shareholders that CUIS shall complete its listing in major capital markets after
the said acquisition, and it comes to the attention of the Board of Directors of
CUIS that these key employees and staffs start to show dissatisfaction as well
as frustration towards CUIS's failure to list in major capital markets, which,
in the reasonable judgment of the Board, may seriously jeopardize the business
operation, performance as well as stability of CUIS.

 

Therefore CUIS intends to enter into this Amendment 3 to Acquisition Agreement
to demonstrate its commitment and efforts to achieve the contemplated listing
within the committed time frame and align the interest of its key employees and
staffs for their continuous performance and devotion to CUIS’s business
operation. Capitalized terms defined in the Agreement have, unless expressly
defined in this Amendment or the context requires otherwise, the same meaning in
the Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and subject to and on the terms
and conditions set forth herein, the Parties hereto agree as follows:

 

 
 

 

Prior to June 30, 2016, CUIS is committed to (i) complete the listing of CUIS
into major capital markets, where the net proceeds raised through such public
offering financing shall be at least USD 10,000,000; and (ii) to distribute the
cash payment in the amount of NT$22.5 million, on a pro rata basis, to the
selling shareholders of AHFL and issue 5 million common shares to its selected
employees pursuant to its employee stock/option plan, or any alternative plan
mutually accepted by CUIS and such selling shareholders; and (iii) failure to
timely complete either of the above-mentioned criteria shall be deemed as a
material breach of CUIS under Article 8 of the Acquisition Agreement, where the
non-breaching party shall be entitled to terminate the Agreement and restore the
status quo of CUIS and the Selling Shareholders as if the said acquisition had
have never happened. For the avoidance of doubt, nothing contained herein shall
relieve any parties of any rights and/or obligations whatsoever accrued
subsequent to and beyond the said acquisition.

 

Except amended by this Amendment, any other provision of the Agreement shall
remain unchanged. This Amendment together with the Agreement and any subsequent
amendment shall constitute the entire agreement among the Parties with respect
to the subject matter of the Agreement and shall supersede all previous
communications of the Parties in respect of the subject matter of the Agreement.
This Amendment is made in one or more counterparts, all of which will be
considered one and the same agreement and will become effective. When one or
more counterparts have been signed by each of the parties and delivered to the
other parties, it being understood that all parties need not sign the same
counterpart.

  

 

IN WITNESS WHEREOF the Parties hereto have executed this Amendment as of the day
and year first above written.

 

China United Insurance Service, Inc.

 

By: /s/ Yi-Hsiao Mao   Name: Yi-Hsiao Mao   Title: Director  

  

 
 

 

Selling Shareholders       By: /s/ MAO YI HSIAO By: /s/ CHEN HSIN CHU Name: MAO
YI HSIAO Name: CHEN HSIN CHU     By: /s/ CHEN HUNG JU By: /s/ LEE TSUN HSING
Name: CHEN HUNG JU Name: LEE TSUN HSING     By: /s/ CHOU CHUNG HSIEN By: Name:
CHOU CHUNG HSIEN Name: HSIEH TUNG CHI

 

By: /s/ HSU YA LIN By: Name: HSU YA LIN Name: SHIH YEN CHIN     By: /s/ CHIANG
WEN TE By: /s/ CHIN LI HSUN Name: CHIANG WEN TE Name: CHIN LI HSUN     By: /s/
CHENG MIN LUNG   Name: CHENG MIN LUNG       By: /s/ YU HENG CHI   Name: YU HENG
CHI  

 

 
 

 

Selling Shareholders   By: Name: U-Li Investment Consulting Enterprise Co., Ltd.
LEE SHU FEN   By: /s/ CHOU CHUNG HSIEN Name: Marcopolo Investment Company Ltd.
CHOU CHUNG HSIEN   By: /s/ YU HENG CHI Name: CHENG HENG Investment Co., Ltd. YU
HENG CHI   By: /s/ LEE TSUN HSING Name: HONG YUAN Investment Co., Ltd. LEE TSUN
HSING   By: /s/ CHEN HUNG JU Name: FENG SHOU Investment Co., Ltd. CHEN HUNG JU

 

 
 

 

Selling Shareholders

 

By: /s/ CHEN YI CHING By: /s/ TU WEI PIN Name: CHEN YI CHING Name: TU WEI PIN  
  By: /s/ YANG LI LING By: /s/ TU CHENG WEI Name: YANG LI LING Name: TU CHENG
WEI     By: /s/ WANG LING HSUEH By: /s/ CHAO CHIN TANG Name: WANG LING HSUEH
Name: CHAO CHIN TANG     By: /s/ CHEN PO CHIANG By: /s/ SHEN KAI FONG Name: CHEN
PO CHIANG Name: SHEN KAI FONG     By: /s/ LIU TA WEI By: /s/ CHENG YA FEN Name:
LIU TA WEI Name: CHENG YA FEN     By: /s/ CHEN HSUAN YU By: /s/ HUANG CHUN CHIEH
Name: CHEN HSUAN YU Name: HUANG CHUN CHIEH     By: /s/ LIN CHUN WEI By: /s/
CHUANG YUNG CHI Name: LIN CHUN WEI Name: CHUANG YUNG CHI

 

 
 

 

Selling Shareholders

 

By: /s/ YEH JEI HUA By: /s/ NIEN HUI CHU Name: YEH JEI HUA Name: NIEN HUI CHU  
  By: /s/ CHEN YU ZHEN   Name: CHEN YU ZHEN       By: /s/ CHIH YIN PEI   Name:
CHIH YIN PEI       By: /s/ LIN CHIN CHIANG   Name: LIN CHIN CHIANG       By: /s/
TU WEN DI   Name: TU WEN DI       By: /s/ SHEN WEN CHE   Name: SHEN WEN CHE    
  By: /s/ CHAO HUI HSIEN   Name: CHAO HUI HSIEN  

 

 
 

 

Selling Shareholders

 

By: /s/ TSAI CHIH HUNG By: /s/ WANG LING SHIH Name: TSAI CHIH HUNG Name: WANG
LING SHIH     By: /s/ CHEN YING CHANG By: /s/ LIN KUNG YEN Name: CHEN YING CHANG
Name: LIN KUNG YEN     By: /s/ YEH WAN YU By: /s/ DUNG SU LAN Name: YEH WAN YU
Name: DUNG SU LAN     By: /s/ LIU YU FANG By: /s/ CHEN SHIANG LI Name: LIU YU
FANG Name: CHEN SHIANG LI     By: /s/ HUANG SHU CHEN   Name: HUANG SHU CHEN    
  By: /s/ TSAI KUO SUNG   Name: TSAI KUO SUNG       By: /s/ WU CHI TAI   Name:
WU CHI TAI  

 

 
 

 

Selling Shareholders

 

By: /s/ YANG HISANG HUI By: /s/ WANG MEI HUI Name: YANG HISANG HUI Name: WANG
MEI HUI     By: /s/ LI PI E By: /s/ YU WANG CHIN Name: LI PI E Name: YU WANG
CHIN     By: /s/ HUNG CHUNG NAN By: /s/ YANG HSIU YUN Name: HUNG CHUNG NAN Name:
YANG HSIU YUN     By: /s/ CHIANG KAI WEI By: /s/ YANG-CHE-CHIA Name: CHIANG KAI
WEI Name: YANG-CHE-CHIA     By: /s/ CHEN SHU TZU By: /s/ CHENG HSING LING Name:
CHEN SHU TZU Name: CHENG HSING LING     By: /s/ CHEN HSIAU HUNG By: /s/ YEN YU
HSUN Name: CHEN HSIAU HUNG Name: YEN YU HSUN

 

By: /s/ CHOU SHIOU HUEI By: /s/ CHEN MING HSIU Name: CHOU SHIOU HUEI Name: CHEN
MING HSIU

 

 
 

 

Selling Shareholders

 

By: /s/ LIN TING HUA Name: LIN TING HUA

 

By: /s/ CHEN CHANG CHIH

Name: CHEN CHANG CHIH

 

 
 

 

Selling Shareholders

 

By: /s/ LIN CHU CHUN By: /s/ LIAO YUNG MIN Name: LIN CHU CHUN Name: LIAO YUNG
MIN     By: /s/ YEH FU CHAO By: /s/ HSU PEI YU Name: YEH FU CHAO Name: HSU PEI
YU     By: /s/ WANG JEN CHUAN By: /s/ CHANG HUI CHUN Name: WANG JEN CHUAN Name:
CHANG HUI CHUN     By: /s/ CHEN YEN WEN By: /s/ CHEN HSIAO MEI Name: CHEN YEN
WEN Name: CHEN HSIAO MEI      By: /s/ CHIEN SU HUA  By: /s/ HSU MING CHU Name:
CHIEN SU HUA Name: HSU MING CHU     By: /s/ CHEN HUI YING By: /s/ HAO JIE Name:
CHEN HUI YING Name: HAO JIE     By: /s/ CHANG CHIEN HAN CHUNG By: /s/ LI YAO
TUNG Name: CHANG CHIEN HAN CHUNG Name: LI YAO TUNG

 

 

 

